 


109 HR 511 IH: Pell Grants Plus Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 511 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Keller (for himself, Mr. Boehner, Mr. McKeon, Mr. Norwood, Mr. Tiberi, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide enhanced Pell Grants for State Scholars. 
 
 
1.Short title This Act may be cited as the Pell Grants Plus Act. 
2.Pell grants plus: achievement grants for state scholars program 
(a)AmendmentSubpart 1 of part A of title IV of the Higher Education Act of 1965 is amended by inserting after section 401 (20 U.S.C. 1070a) the following new section: 
 
401A.Pell grants plus: achievement grants for state scholars 
(a)Grants AuthorizedFrom sums appropriated to carry out section 401, the Secretary shall establish a program to award Pell Grants Plus to students who— 
(1)have successfully completed a rigorous high school program of study established by a State or local educational agency in consultation with a State coalition assisted with funds from the Center for State Scholars; 
(2)are enrolled full-time in the first academic year of undergraduate education, and have not been previously enrolled in a program of undergraduate education; and 
(3)are eligible to receive Federal Pell Grants for the year in which the grant is awarded. 
(b)Amount of Grants 
(1)In generalExcept as provided in paragraph (2), the amount of the grant awarded under this section shall be $1,000. 
(2)Assistance not to exceed cost of attendanceA grant awarded under this section to any student, in combination with the Federal Pell Grant assistance and other student financial assistance available to such student, may not exceed the student’s cost of attendance. 
(c)Selection of Recipients 
(1)Procedures established by regulationThe Secretary shall establish by regulation procedures for the determination of eligibility of students for the grants awarded under this section. Such procedures shall include measures to ensure that eligibility is determined in a timely and accurate manner consistent with the requirements of section 482 and the submission of the financial aid form required by section 483. 
(2)ApplicationsEach eligible student desiring an award under this section shall submit at such time and in such manner such information as the Secretary may reasonably require. 
(3)Continuation of grant requirementsIn order for a student to continue to be eligible to receive an award under this section for the second year of undergraduate education, the eligible student must— 
(A)maintain eligibility to receive a Federal Pell Grant for that year; 
(B)obtain a grade point average of at least 3.0 (or the equivalent as determined under regulations prescribed by the Secretary) for the first year of undergraduate education; and 
(C)be enrolled full-time and fulfill the requirements for satisfactory progress described in section 484(c). 
(d)Evaluation and reportsThe Secretary shall monitor the progress, retention, and completion rates of the students to whom awards are provided under this section. In doing so, the Secretary shall evaluate the impact of the Pell Grants Plus Program and report, not less than biennially, to the authorizing committees of the House of Representatives and the Senate.. 
(b)Conforming AmendmentChapter 3 of subpart 2 of part A of title IV (20 U.S.C. 1070a–31 through 1070a–35) is repealed. 
 
